Daniels, J.:
The appellants held claims against the property of the insurance company, which it was alleged were payable out of its assets in the hands of the receiver. And it was to protect their interests that their attorney and counsel appeared upon the reference and the hearing afterwards had on the report. The services were undoubtedly valuable and the compensation claimed by them for him was reasonable. But the fact, nevertheless, was that these services were performed to protect the assets for the benefit of the appellants, who were his clients. They were not performed for, or on behalf, or by the employment of' the receiver, and, therefore, created no indebtedness against him, for the payment of which the funds officially held by him could be lawfully appropriated. This subject was considered in Attorney General v. North Ameriea Life Insurance Company (91 N. Y., 57), where it was held that the. performance of such services created no legal claim for compensation against the receiver. And section 5, of chapter 378 of the Laws of 1883, is clearly to the same effect. The point was also considered “ In the matter of the Security Life Insurance Company,” at the October term of this court, and also in the preceding ease of the Empire Mutual Life Insruance Company, decided at the same term, in both of which this conclusion was maintained.
It follows, therefore, that the order from which the appeal has been taken was right, and it should be-affirmed, with the usual costs- and disbursements.
Davis, P. J., and Bradt, J., concurred.
Order affirmed, with ten dollars costs and disbursements.